September 28, 2010

Mr. Craig A. Morgan
718 Sunfish
Austin, TX 78734-4410

Mr. Robert E. Ammons
The Ammons Law Firm, L.L.P.
3700 Montrose Blvd.
Houston, TX 77006
Mr. G. Danny Mena
3233 North Piedras
El Paso, TX 79930

RE:   Case Number:  10-0506
      Court of Appeals Number:  08-08-00173-CV
      Trial Court Number:  2005-5920

Style:      FORD MOTOR COMPANY
      v.
      PATRICIA CHACON, ET AL.

Dear Counsel:

      The Supreme Court of Texas requests that respondent file a response to
the petition for review in the above-referenced case.  The response  is  due
in this office no later than 3:00 p.m., October 28, 2010.  PLEASE NOTE  that
Tex. R. App. P. 9.2(b) does not apply.  There is no  filing  fee  associated
with this requested response.
      NOTE:  Effective February 15, 2010, attorneys must  e-mail  electronic
copies of petitions,  responses,  replies,  briefs  on  the  merits,  amicus
briefs,  post-submission  briefs,  motions  for  rehearing,  and   emergency
motions to the Clerk of the Court on the same day that the paper copies  are
filed.     The     electronic     copies     must     be     e-mailed     to
scebriefs@courts.state.tx.us.  For  more  details,  see  the  Court's  Order
Requiring  Electronic  Documents  in  the  Supreme   Court   of   Texas   at
http://www.supreme.courts.state.tx.us/miscdocket/10/10906500.PDF.
                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Ken       |
|   |Coffman       |